Citation Nr: 0203746	
Decision Date: 04/24/02    Archive Date: 05/02/02	

DOCKET NO.  00-24 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the amount of 
$3,132.50.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel



INTRODUCTION

The veteran had active military service from July 1974 to 
March 1976.  

This matter arises from a November 1999 decision by the 
Department of Veterans Affairs (VA) Committee on Waivers and 
Compromises (COWC) at the Louisville, Kentucky, Regional 
Office (RO).  Therein, it was held that collection of the 
indebtedness at issue would not violate the principles of 
equity and good conscience.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

During the appellate process, the veteran indicated that he 
desired a videoconference hearing before a member of the 
Board.  Such a hearing was scheduled for December 10, 2001; 
however, prior thereto, the veteran withdrew his request.  
See 38 C.F.R. § 20.704 (2001).  The Board, therefore, will 
proceed based upon the evidence of record.  


FINDINGS OF FACT

1.  The veteran originally was awarded improved disability 
pension benefits for himself, his spouse, and his dependent 
child effective April 1, 1997.  

2.  In 1999, the RO learned that the veteran had been 
incarcerated for a felony on July 17, 1998; as a result, his 
pension benefits were terminated retroactively effective 
September 16, 1998; an overpayment of $3,132.50 ensued.  

3.  The veteran subsequently was released from prison on 
August 14, 2000; effective that date, his improved disability 
pension benefits were reinstated.  


4.  Because the veteran was informed that incarceration might 
adversely affect his pension entitlement, and because the 
veteran failed to inform VA in a timely manner that he had 
been incarcerated, the overpayment at issue resulted.  As 
such, the veteran was at fault in the creation of the debt.

5.  Recovery of the improved disability pension indebtedness 
in the amount of $3,132.50 would not subject the veteran to 
undue economic hardship.  

6.  Collection of the indebtedness would not defeat the 
purpose for which the improved disability pension program is 
intended; instead, failure to make restitution by the veteran 
would result in his unfair financial gain.  

7.  The veteran did not relinquish a valuable right or 
otherwise incur a legal obligation in choosing to receive 
improved disability pension benefits from VA.  


CONCLUSIONS OF LAW

1.  The overpayment of improved disability pension benefits 
in the amount of $3,132.50 was properly created.  38 U.S.C.A. 
§§ 1506, 1521, 5103, 5103A, 5107, 5112(b)(9) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. § 3.666 
(2001).  

2.  Recovery of the overpayment of improved disability 
pension benefits in the amount of $3,132.50 would not be 
against the principles of equity and good conscience.  
38 U.S.C.A. § 5302 (West 1991); 38 C.F.R. §§ 1.963, 1.965 
(2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5107), which applies to all 
pending claims for VA benefits, and which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate his claim for 
benefits under the laws administered by VA.  The VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See VCAA 2000, 
Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
necessary to substantiate and complete a claim for VA 
benefits.  See VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified at 38 U.S.C. §§ 5102 and 5103).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate his claims.  See VCAA, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (codified at 38 U.S.C. § 5103A).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The implementing regulations apply only to claims for 
benefits that are governed by part 3 of title 38 of the Code 
of Federal Regulations.  See Supplementary Information, Scope 
and Applicability, 66 Fed. Reg. 45,629 (Aug. 29, 2001).  The 
amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board finds that VA's redefined duty 
to assist has been fulfilled under the applicable statute and 
regulations.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  In addition, 
he submitted statements and evidence challenging both the 
validity of the overpayment in question and his ability to 
make restitution.  Pursuant to his request, the veteran also 
was scheduled for a personal hearing before the undersigned, 
but failed to appear.  As such, VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  All relevant facts have been properly 
developed, and all evidence necessary for equitable 
resolution of the appeal has been obtained.

The veteran has questioned the validity of the indebtedness 
now at issue; in effect, he contends that he was unaware that 
his pension entitlement was subject to termination because of 
his incarceration, and that he promptly notified VA that he 
had been incarcerated.  The threshold question of whether the 
overpayment was properly created must be addressed prior to 
the question of waiver of its recovery.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  Parenthetically, it 
should be noted that although the RO did not separately 
address the issue of the validity of the overpayment now at 
issue, it informed the veteran of the reasons for the 
creation of the indebtedness in both its letter of April 29, 
1999, and the statement of the case furnished the veteran on 
November 22, 2000.  Given that the veteran was furnished with 
the evidence that formed the basis for the RO's decision to 
create the overpayment, there is no prejudice to him in 
proceeding with the appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 

The veteran was first awarded improved  disability pension 
benefits effective April 1, 1997.  In conjunction therewith, 
VA furnished him notice on October 14, 1997 of the 
circumstances that would affect his continued entitlement to 
receive improved disability pension benefits.  A VA Form 21-
8768 sent as an attachment to the notice letter clearly 
informed the veteran of the effect incarceration would have 
on his pension benefits.  Specifically, the veteran was 
informed that if he was incarcerated for a felony, his 
pension would be terminated beginning on the sixty-first day 
of such incarceration.  See 38 C.F.R. § 3.666.  Despite the 
veteran's contentions to the contrary, the record does not 
indicate that he notified VA promptly of his incarceration 
for a felony on July 17, 1998.  However, even if he 

had, he continued to accept his monthly VA pension checks 
despite having been informed in October 1997 that he would 
not be entitled to this benefit while incarcerated.   The 
effective date of reduction or discontinuance of improved 
disability pension benefits shall be the date of an erroneous 
award based upon an act of commission or omission by the 
beneficiary.  See 38 U.S.C.A. § 5112(b)(9) (emphasis added).  
As previously noted, the overpayment at issue resulted solely 
from the veteran's failure to notify VA promptly of his 
incarceration, or, alternatively, from his failure to return 
benefit checks to which he knew, or should have known, that 
he was not entitled.  Because the overpayment at issue did 
not result solely from VA error (Id. at (b)(10)), there is no 
basis to conclude that it was improperly created.

In reviewing the facts in this case, the RO did not find that 
the veteran was guilty of fraud, misrepresentation, or bad 
faith in the creation of the indebtedness at issue.  
Notwithstanding this, however, the Board must render an 
independent determination in this regard.  See Ridings v. 
Brown, 6 Vet. App. 544, 546 (1994).  As there appears to be 
no indication of an intent to deceive or to seek unfair 
advantage by the appellant in the creation of the 
indebtedness, no legal bar to the benefit now sought is 
present.  Thus, the limited question for Board consideration 
is whether recovery of the overpayment would be against the 
principles of equity and good conscience.  See 38 C.F.R. 
§ 1.965(b).  

There shall be no recovery of an indebtedness under laws 
administered by the Secretary of Veterans Affairs when it is 
determined that such recovery would be against equity and 
good conscience.  See 38 U.S.C.A. § 5302(a).  The phrase 
"equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  See 
38 C.F.R. § 1.965(a).  In making such a decision, 
consideration will be given to such things as the relative 
fault of the debtor vis-à-vis the Government, whether 
collection of the debt would deprive the debtor of life's 
basic necessities, whether withholding all or part of the 
appellant's pension benefits 

by way of recoupment would nullify the objective for which 
such benefits were intended, whether failure to make 
restitution would result in unfair gain to the debtor, and 
whether the debtor's reliance on the improved disability 
pension program resulted in the relinquishment of a valuable 
right or the incurrence of a legal obligation.  Id.  

The overpayment at issue resulted from the veteran's failure 
to report his incarceration for a felony and from his 
acceptance of benefits to which he knew, or should have 
known, he was not entitled.  As such, he was at fault in the 
creation of the indebtedness.  Notwithstanding this, however, 
the more pressing question is whether collection of the 
indebtedness would deprive the veteran and his family of 
life's basic necessities.  The appellant contends that it 
would.  In this regard, information received consists of two 
financial status reports submitted by the veteran, the latter 
of which was submitted in August 2000.  Therein, he reported 
that his total net monthly income was zero; however, the 
veteran's claims file indicates that effective August 14, 
2000, he was awarded VA improved disability pension benefits 
of $749 monthly, and that this amount was increased to $775 
monthly effective December 1, 2000.  Conversely, he reported 
average monthly expenses totaling $450.  Thus, the veteran's 
average monthly income exceeds his monthly expenses by at 
least $325.  Given this, it does not appear that recovery of 
the overpayment at issue would deprive the veteran of life's 
basic necessities.  It follows that collection of the 
indebtedness would not subject him to undue economic 
hardship.  

Nor does it appear that collection of the indebtedness would 
defeat the purpose for which the improved disability pension 
program is intended.  The intent of the pension program is to 
afford a needy veteran with a subsistence allowance with 
which he can acquire basic necessities on a regular basis.  
Given that the veteran's pension benefits exceed his monthly 
expenses, withholding part of his pension benefits would not 
prevent him from doing so.  Instead, it appears that failure 
to 

collect the overpayment at issue would result in the 
veteran's unjust enrichment.  Finally, the Board notes that 
there is no indication that the veteran either relinquished a 
valuable right or otherwise incurred a legal obligation in 
choosing to receive improved disability pension benefits from 
VA.  

The Board finds that the evidence is not evenly balanced and 
that the doctrine of resolving doubt in the veteran's favor 
is not for application.  See Ferguson v. Principi, 273 F. 3d 
1072 (Fed. Cir. 2001) (the statute, 38 U.S.C. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).


ORDER

Waiver of recovery of the overpayment of improved disability 
pension benefits in the amount of $3,132.50 is denied.  



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

